Exhibit 10.42

SEVENTH AMENDMENT TO THE

DYNEGY NORTHEAST GENERATION, INC. RETIREMENT INCOME PLAN

WHEREAS, Dynegy Northeast Generation, Inc. (“DNE”), has adopted the Dynegy
Northeast Generation, Inc. Retirement Income Plan (the “Plan”); and

WHEREAS, Dynegy Inc., an Illinois corporation (“Dynegy Illinois”), the sponsor
of the Plan, has entered into that certain Plan of Merger, Contribution and Sale
Agreement by and among Dynegy Illinois, LSP GEN Investors, L.P., LS Power
Partners, L.P., LS Power Equity Partners PIE I, L.P., LS Power Equity Partners,
L.P., LS Power Associates, L.P., Falcon Merger Sub Co., and Dynegy Acquisition,
Inc., executed September 14, 2006 (the “Merger Agreement”);

WHEREAS, pursuant to the transactions contemplated in the Merger Agreement,
Dynegy Illinois will become a wholly-owned subsidiary of a newly formed Delaware
corporation, named “Dynegy Inc.” (“Dynegy Inc.”), and Dynegy Illinois will
thereafter be renamed “Dynegy Illinois Inc.”, as of the Effective Time specified
in the Merger Agreement (the “Effective Time”);

WHEREAS, in connection with the completion of such transactions, the Board of
Directors of Dynegy Illinois, DNE and Dynegy Inc. have approved the adoption,
assumption and sponsorship of the Plan by Dynegy Inc.; and

WHEREAS, immediately after the Effective Time, Dynegy Illinois will withdraw as
the sponsor of the Plan and Dynegy Inc. will assume sponsorship of the Plan from
Dynegy Illinois;

NOW, THEREFORE, BE IT RESOLVED that the Plan shall be, and hereby is amended as
follows, effective immediately after the Effective Time:

I.

The first paragraph of the preamble to the Plan is deleted and replaced with the
following four paragraphs:

“Dynegy Northeast Generation, Inc. adopted the Dynegy Northeast Generation, Inc.
Retirement Income Plan (the ‘Plan’) effective as of the date the sale closed in
connection with the Asset Purchase and Sale Agreement dated as of August 7, 2000
between Central Hudson Gas and Electric Corporation and Dynegy Power Corporation
(the ‘Effective Date’). The Plan is a defined benefit plan.

As of the Effective Date, Dynegy Inc., an Illinois corporation, (‘Dynegy
Illinois’) was the Plan Sponsor. Dynegy Illinois has entered into that certain
Plan of Merger, Contribution and Sale Agreement by and among Dynegy Illinois,
LSP GEN Investors, L.P., LS Power Partners, L.P., LS Power Equity Partners PIE
I, L.P., LS Power Equity Partners, L.P., LS Power Associates, L.P., Falcon
Merger



--------------------------------------------------------------------------------

Sub Co., and Dynegy Acquisition, Inc., executed September 14, 2006 (the ‘Merger
Agreement’).

Pursuant to the transactions contemplated in the Merger Agreement, Dynegy
Illinois will become a wholly-owned subsidiary of a newly formed Delaware
corporation, named ‘Dynegy Inc.’, and former Dynegy Inc. will thereafter be
renamed ‘Dynegy Illinois Inc.’, as of the Effective Time specified in the Merger
Agreement (the ‘Effective Time’).

Immediately after the Effective Time, Dynegy Illinois will withdraw as the
sponsor of the Plan and Dynegy Inc., a Delaware corporation, will assume
sponsorship of the Plan from Dynegy Illinois.”

II.

Except as modified herein, the Plan shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned has caused this Amendment to the Plan to be
executed on the date indicated below, to be effective immediately after the
Effective Time.

 

DYNEGY NORTHEAST GENERATION, INC. By:   /s/ J. Kevin Blodgett Title:   Executive
Vice President, Administration Date:   April 2, 2007

 

Approved and accepted:

DYNEGY INC.,

a Delaware corporation

By:   /s/ J. Kevin Blodgett Title:   Executive Vice President, Administration
Date:   April 2, 2007

 

-2-